PER CURIAM
This is a companion case to Berger v. SOSCF (A117291), 195 Or App 587, 98 P3d 1127 (2004). Petitioner seeks judicial review of an agency order under ORS 183.482, asserting that he was entitled to a contested case hearing before the agency issued the order. In Berger (A117291), we held that petitioner was not entitled to a contested case hearing and that the proper method for reviewing the final order at issue was by a petition for review under ORS 183.484 in circuit court. As a result of that holding, we conclude that neither ORS 183.482 nor any other statute gives us jurisdiction over this case. We therefore dismiss the petition for review.
Petition for judicial review dismissed.